Order
PER CURIAM.
Ryan A. Hodges appeals his jury convictions for second-degree murder, § 565.021.1(2), a.k.a. “felony murder,” and armed criminal action (ACA), § 571.015, in the Circuit Court of Jackson County, for which he was sentenced as a prior offender, § 558.016, to twenty-five years imprisonment on each count, to run concurrently.
The appellant claims that the trial court erred in overruling his motion for a new trial based on newly discovered evidence because it violated his right to due process in that he was able to produce a witness at the motion hearing who testified, in support of his alibi defense, that he spoke with the appellant at a time and location that would have made it unlikely that the appellant could have committed the crimes for which he was convicted. He also claims that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence as to both convictions because the State failed to prove, as required by due process, each and every element of the offenses in that the evidence was insufficient from which a reasonable jury could find that he shot and killed the victim, as charged by the State.
Affirmed. Rule 30.25(b).